Citation Nr: 1411469	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-30 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for foot pain.  

3.  Entitlement to service connection for chest pain.  

4.  Entitlement to service connection for a disability characterized as pain of the bones, joints, and muscles.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a disability characterized as fluid leaking from the ears.  

7.  Entitlement to an acquired psychiatric disorder, to include major depressive disorder, anxiety, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to August 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2013, the Veteran testified before a Veterans Law Judge (VLJ) during a travel board hearing.  A transcript of the hearing has been associated with the claims file.  

In March 2007, the Veteran filed a claim for service connection for depression and anxiety, and the claim was denied in February 2008.  In light of the evidence of record, and the Veteran's new assertions, this claim has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a disability claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  
The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC) dated January 2013.  

The issues of entitlement to service connection for a disability characterized as fluid leaking from the ears and entitlement to an acquired psychiatric disorder, to include major depressive disorder, anxiety, and posttraumatic stress disorder (PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2013, prior to the promulgation of a decision regarding the issues of entitlement to service connection for bilateral hearing loss; foot pain; chest pain; and a disability characterized as pain of the bones, joints, and muscles, the Board received notification from the Veteran requesting withdrawal of the appeal as to the stated issues.  

2.  Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to her period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal regarding the issues of entitlement to service connection for bilateral hearing loss; foot pain; chest pain; and a disability characterized as pain of the bones, joints, and muscles have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

On March 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that she withdrew her appeal regarding entitlement to service connection for bilateral hearing loss; foot pain; chest pain; and a disability characterized as pain of the bones, joints, and muscles.  This was also reiterated at the July 2013 Board hearing.  See the July 2013 Board hearing transcript, p. 2.  Accordingly, the Board does not have jurisdiction to review the appeal as to the stated issues, and they are dismissed.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.  

The Merits of the Tinnitus Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372, Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board is charged with the duty to assess the credibility and weight given to lay evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Veteran attributes tinnitus to acoustic trauma experienced during active service while firing weapons and performing security checks on vehicles as a security patrolman.  Specifically, at the July 2013 Board hearing, the Veteran testified that while stationed at the Aviano Air Base in Italy, she performed security of F-16s, worked in law enforcement, and provided both vehicle and personnel security.  She admitted to wearing hearing protection at that time, but stated that the ringing in her ears became more frequent and constant after moving from her training base (Laughlin Air Force Base) to Aviano Air Base.  She contends that her tinnitus originated in service and has continued since that time.  

Review of the Veteran's service treatment and personnel records confirm that the Veteran served as a security policewoman while stationed at the Aviano Air Base in Italy.  Noise exposure is consistent with the Veteran's military occupational specialty, and the Veteran experienced in-service acoustic trauma.  38 U.S.C.A. § 1154(a) (2013).  

There are no complaints, treatment, or diagnosis of tinnitus in the service treatment records or post-service treatment records.  In June 2007, the Veteran was afforded a VA audiological examination, when the examiner indicated that the Veteran's description of "high pitched ringing/buzzing/pulsing" is consistent with transient head/ear noises and not tinnitus.  The VA examiner concluded that the Veteran's claimed tinnitus is not related to hazardous noise exposure in the military.  

However, in her February 2009 notice of disagreement (NOD), the Veteran stated that she developed constant ringing in the ears due to the constant exposure of loud noises from aircraft engines while serving as a security forces member.  At the July 2013 Board hearing, the Veteran further added that the ringing in the ears began approximately in 2002 or 2003 while in service, and she has endured constant ringing in the ears since that time.  

Despite the absence of medical evidence, the Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  

When considered in the light of the Veteran's reports of tinnitus since service, the nature of her military service as a security patrolman, and her exposure to military noise, the evidence is at least in equipoise.  Although the June 2007 VA examiner determined that her complaints did not equate to a diagnosis of tinnitus and her claimed tinnitus is not related to military noise exposure, the Veteran has maintained that her tinnitus manifested during service, and she has had persistent ringing in the ears since service throughout the appellate period.  

While the Veteran reported the onset of tinnitus between 2005 and 2006 at the June 2007 VA examination and later testified at the July 2013 Board hearing that the onset of tinnitus occurred in 2002 or 2003, both periods given are during her active military service.  The Veteran's testimony as to service onset is credible and is not overtly contradicted by other evidence of record.  Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.  


ORDER

The appeal as to entitlement to service connection for bilateral hearing loss is dismissed.  

The appeal as to entitlement to service connection for foot pain is dismissed.  

The appeal as to entitlement to service connection for chest pain is dismissed.  

The appeal as to entitlement to service connection for a disability characterized as pain of the bones, joints, and muscles is dismissed.  

Service connection for tinnitus is granted.  


REMAND

Remand is required to afford the Veteran VA examinations, which adequately address the relationship, if any, between the Veteran's disability characterized as fluid leaking from the ears and service; and an acquired psychiatric disorder, to include major depressive disorder, anxiety, PTSD, and service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a development letter and/or questionnaire for her acquired psychiatric disorder, to include major depressive disorder, anxiety, and PTSD.  Advise her of the need for credible supporting evidence for any claimed stressors that are not combat related, as it pertains to PTSD.  This should include notice that in-service personal assault may be corroborated by evidence from sources other than the service records.  All specific examples listed in 38 C.F.R. § 3.304(f)(5), as alternative sources of evidence for PTSD stressors based on in-service personal assault, must be included in the notification letter.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her fluid leaking from the ears and acquired psychiatric disorder, to include major depressive disorder, anxiety, and PTSD.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for any records of treatment from the Michael E. DeBakey VA Medical Center in Houston, Texas, since December 2012.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

3.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of her fluid leaking from the ears and acquired psychiatric disorder, to include major depressive disorder, anxiety, and PTSD.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran served in the capacity of security patrolman during her military service.  

* Service treatment records contain no complaints, treatment, or diagnoses for an acquired psychiatric disability, to include major depressive disorder, anxiety, and PTSD.  

* In October 2004, service treatment records show that the Veteran reported drainage from his ears, as reflected on a Hearing Conservation Examination report.  

* Post service treatment records contain diagnoses of anxiety; major depressive disorder; and rule out psychosis, not otherwise specified.  

* At a June 2007 VA psychiatric examination, the Veteran was asked if she has a history of being sexually assaulted.  She stated that she did not want to discuss it.  The examiner noted that she was asked on at least five occasions throughout the evaluation about any possible sexual assault, and the Veteran stated each time that she did not want to discuss it.  She was diagnosed with moderate to severe recurrent major depressive disorder.  The VA examiner specifically reported that "[g]iven the vagueness of [her] responses and her unwillingness to discuss certain things, it was difficult to further determine the extent and timeline of her psychological symptoms and mental illness . . . ."  

* At the July 2013 Board hearing when asked as to why she thinks the major depressive disorder and anxiety were caused by military service, the Veteran stated that being put "through certain things" caused her psychiatric problems.  When asked by the undersigned VLJ to be more specific as to "certain things[,]" the Veteran became emotional and admitted to being sexually harassed.  As noted by the June 2007 VA examiner and the undersigned VLJ, it is evident that the Veteran has extreme difficulty in expressing herself about the alleged sexual assault in service.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified disability.  The examiner must also take a full history from the Veteran.  As to the acquired psychiatric disability, the examiner must be advised that actual corroboration of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred.  The Board is requesting that the examiner opine as to whether he or she believes that the Veteran sustained a personal assault in service, even without corroboration of record.  

For each diagnosis, the examiner must provide an opinion as to the following questions:

(1) Is the disability, characterized as fluid leaking from the ears, due to the Veteran's military service?

(2) Based on all evidence of record, if you opine that the Veteran sustained sexual assault or harassment during service, does the Veteran have PTSD related to this in-service sexual assault or harassment?

(3) If a diagnosis of a current psychiatric disorder other than PTSD is assessed, does the Veteran have a separate current psychiatric disorder that began during active service or is related to an incident of service?
All examination findings, along with the complete explanation rationale for all opinions expressed, must be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and her representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


